OFFICE   OF THE   A’l-l-ORNEY GENERAL         OF TEXAS
                                AUSTIN




    Uonoreble Eert Ford, bbdnirtrator
    Texsr biquor Qootrol Poar6
1   Auauetin,TeXa8
    Dear BSr$




              We hare four let                      Qatr request%ng
    the opinion 0r thlr                             elltlonr state6
    therein wNah road




                                            that ir 4    wbgea,
                                            r weft,   or 4
                                            trcm6portation or
                                         8qul~f           CIerigned
                                         lboturag        or 11ucrit
                                         r4m6abhi~
                            8 manuhoturing or       ilucit     bmr-
                         le together ritb all suoh berer-
                          or materio1 ohall be reined
                         by say representative et tha
                        me orriarr rho dmll arred       ~sq
                                      Such of'fiosr 6hel’1
            onto proceed iagainet the person arre,sted aml
         all prineipal6, aaaomplices,   an6 aaoorsorlee to
         such unlavful aat, under the prorfrlons or law,
         in sny court having competent jurledietlm;     but
         raid vehicle OS tomepnn8e    ohs11 be returneb to
         the owner upon exeaution  by him 0r a good uul
                                                                             374



!’‘1     8ooorable Pert Ford, A&alnletr~tor,        mga   8
  ., ,


             valid bond, rith eutilalent mrotlee             in 8 Euro
             double the lppr8iSad t81UO Or the property,
             TN& ldd bard eh811 be apprord                by aaid et-
             f&oar and #hall be aonditionad to return erid
             property      to the CUStodJ     Or said OrflO@    OB the
             w       or tmi    t0 ad0     ‘j-t        0r the OOU~,
             me oourt upon aonviotion 0r the poreon 44
             wrested dull order the alooholia bavaragaa
             di8p04ed or M pr0ds3d            in thi8 bt,    0~ mm
             less good cause to the oontraty is ehm               w
             the omer, ehall order the 8814 by publia wo-
             tion     of the property lal~ad, and the 0rri0w
             rinkin& the sale, after deduatUg the expenses
             of kaepkng the prOpeh7, the eelmra,              and the
             cost 0: the sale, ah811 ~7 all llane, aceord-
             ing to prlmitios, ~blob are aet8bW3had by
             intonantlon        or otherwise at eeld beering or in
             other ~ooeedinge brought ior edd purpose, 4e
             being bona tlda and as heving bean araataU
             without      the lien or hering 8ny notlca that the
             oarrying rabiola was being used or SOS to be
             used ror lllagal traneport8tlon or liquor 8au
             ehall pay the belama          of the prow&       ta the
             i)otmi to bo allocated as par8dt re48.            AU liane
             egalnet property sold under thie sadion ehall
             be truztiterrsd from the proparty ta the pro-
             oeade of its e8le. If, however              no one ehall
             be foun6 olaiaing the team, ra d ale, water or
             4.r weft, or eutomobile, the taking of the aeeia,
             with description thereof, shall be ulvertiaad
             in 801~4~    naeepepar publiehad in the oltr or aounty
             ehera taken, ar ii there be no nrrepapar la euoh
             city or county, 4         newspaper havl        olr cula tion
             in the county, 'one a week ror t-0"4 f8 reek8 ud
             br handbills poet 02 in three (3 pub11 0 plaeae
             n08u the place 0r seizure, and 1 r a4 014i8nnt
              shall appaar within ten (10) day8 after the m-
              lication     of tha &lv4rtleoment~ the property
              shall be sold ar~I the proceeds 8tter daduotlng
              the expenses and costs shall ba pdd ta the
             hoard      to be ailocotad 8s pemdt       tees. - - - (3)

                  Wader authority of the above &&ion    8~
             inspector of tha Texas Liquor Control Board ap-
             praheude 8 person illog8lly transporting liquor
             in a dry 8raa and eeieee the w&lo14 used la
             the traneportatlon.
8anonbla   Pert   Ford, Admlmiatr8tar,   Faga 8




           who    provlaiona or mtion    44 8bw0    -ofad
    ara not oleer eith raf8PazW8 to the mathad a?
    rataU¶lry peeaaal0n  or uv tehiola or property
    so ealrad, pamUng trl*l oi Orid&     oompltinte~
    and the prooadure, naoaeeary to parfeet eala
    8nd disposition of meh property 8tfar eon++
    tlonr

          'Tour taluad oplalon is requested        on tha
    r0iiorring gaaatione~

          '1. Utar laieura 8nd pending thatri8l
    or erimlnal ooinplriata agalnat the daiaadant
    in oounty court, what proaadura, if any, is
    requl.Ped or the qfflaar laielng e8id propart
    to ret&n poeaaeeion th8reorS

           '8. Altar oonviotion of the daraml8at ia
     county oourton  the orledn8leh8rgae   8nd,lf
     8ppeolad, pending the ria   diepoeition at
     arimin81 cUrgee, who la entitled to poeaaee-
     ion or said property.

          *a,  After rinai aomiotion, aat   proee-
    d.ura 18 aaoaae~   to laanre role 8nd diepOet-
    tion or the ealsad propartr.
           @4. If a OiVil 8ation in the rm or 8
     euit in behalf or the state 8g8inef the dafend-
     ant  la required,  in whlah court till juriadio-
     tion   or such ration 1iaP

          To hare 08refully oonaldorad the above atatad
&eetione   in comactlon rith Art1014 d.43644, Vernon*8 An-
nOt8t%d canal  code, and the oaee or Ftisrisa T. Ueihraugh,
llg 8, T. (26) 601, 8nd 8nsuar your quaetlone as rollwe~

          1. It till be noted that the statute raferrad
to (Artiole 8BB4tr  eupra,) amOng other things, prwidae
in 4rr0ct that when any peso0 otriaer or rapreaant8tl+a
or tbo Boer6 olmrged with the duties of anforoing t&e
criminal laws of this State shall diecorer any parem In
the sot of transporting in violation Of the 18T any illicit
     bewraga or erg 4QUQiu4af deeignad        to be USSd for the ii-
     legal eenufaoturing ot illlait       baar8ga8,    or any aPterie
     OS any &ml rNch 14 to ba used la the eenufacture or 11.
     llolt bavaregae~ ouch rahlola or rah.ialae (84 remad in
ii   the statute) together with 811 euoh bavaregae, aqulpeant
     or meterie     shell be leired rithout 88rreat b7 eueh rap-
     reeentetira    of the Boerd or ezq pee00 off&oar rho Oh811
     arrest bny pereon in ehrge thereof.          Such officer or of-
     rioera ehall at anca procmd lg8lnet the pareone 8rraeted
     and 811 princlpele, aooompliooe       emI aaoeae0rloe   to euch
     unlawful sot under tha pr0vlalona       0r law in 8uy court
     hating tompatent &wladiotlon but up rahlole or aonvey-
     moe a% eaiead shall be raturnad to the owner upon axa-
     aution bI him 0r a good and valid bond, or sufficient eura-
     ty in 8 sum double the talus of the property, which bond
     ehall be approved by said OfflO8r and ehall b4 conditlonad
     to return said prOpart to the custody of said ofiioer            on
     #a d.81 OS trial to abide &dgeaat of the COurfe Other
     portions of the statute provide       for the intervention or
     those interested es lien holder8 or otharriaa in the prop-
     erty aaxlfor setting up thalr reepaotira olelsce tharato.
     After the oonviotlon amI after the cl8lem ot priority or
     lien holders or others are eefabUeh4d         in the property a
     court or competent jurisdiotion is authoriced         to ordar
/    the ealead prOpert. sold 8ftCr p8ying the prior clelm or
     lien holders, if euch there be, then the ltetuta         provldea
/    ror the diepoeltlon     0r tho rolainlng    tunde, ii us.    Attar
     the rapreee~tatl?oe of the Board or any paaoa offlcar has
     eelead eny rahicle uaad in the illegal transportation 4f
1:   illlclt Bevoragas end erraetod the person in charge thereof
     and proooedod qpiast       the person arrested in R court of
     ooqetant     jurLed.iotlon, tbero 18 no other prowdure re-
      qulred,axl the officer eaieing the sea@ is entitled to
 I    the poesaeeion of euob property pending the trial of crier-
 !   inal   empleints   against    the daPenl8nt in the county court,
 /   unlces said dcfenient executes 8 bond 9s authorlee&          by
      said statute.
!              In answer to your second question, it is our
     opinion that after COmiCtiOn   Of the d4f4ndant iI% th4 coun-
 ,   ty court on the orkin    charge or chargas, an4 the case
     is sppoalad, the regrceentati+a of the Eoard or peace or-
     ficor scieing said property in tha first Inet~OiJ shall
 I
                                                                              373

Bonorable BSrt Cord, *dadniStrStOr,             Page 8




retain poeaerOion Oc the same until final             disposition       oi
the 0Sae by the SppollStS ootrrt.

             In     8UppOM Of Our %WWiW t0 your          O0Oaab qtiertloa
me tpaote from the orme of Flarlee          t . Xldmmgh,       aupra,    ae
rollOSar
             a  , It appellant 8er8 aoquittad o? the
     charge *ai unlmmmp     transpomng    Liquor, the
     autowMl0    muld be immecLiate1~ redelirerod to
     him, beoauae the state has ao right of appor]l
     in auah ease. In the OvSBt he ia aomiated,
     and ff be Tam eatltled     to retain poaeeaeion of


     poalr, rhiOb MOSSafWily OoBaumea a great deal
     or tlmel, the autmlobile would be greatly dlan-
     iahed in ~Slue or worthleaa at the aonclaalm
     or Pinal detemdnation   0r tho oaae on appeal.
     Z'he mare fact that the property was required
     to be delimmd    to the sheriif on t&e date af
     the    trial    does   Bof deprlre   hip   oi tha value    of
     the     OpertT nor it8 use, aXOept pending the
     hear      aBd datsrdBatiOB  Of his guilt in aoa-
     na~tion   with the offense.  me rtatute ru1ly
     proteote h%m in authoriaing hii reply     of the
     property pending a trial of his aaaeI and If he
     is ooaT$otad, thea the aberiif  or person into
     vboae oust*     the automobile la returned is
     required to proaeed in a court of aotnpetent
     ~UJ'%&OtiOB Sad secure a torteitura Of the
     automobile  and a sale thereOf as direoted by
     th&~;;tug            In such a proaeeddg the
                et4 &&'abor    that Phariss has been
     finally    aotiated       ot the offense   ot lllegtilf
     transporting      liquor,    baeauae unbar the statute
     imolted     and the authorltiea,        the guilt of the
     automobile,      or the state’s     right ot forfUture,
     is ;nipatqd upon the oomiotioa             Of the owner or
     person using the automobile   in the oomudaaion
     of the offenee~ and relates  bask to the date ot
     the ~omu&a~iOn of' the offense.    The proaeecung
     is therefore not to forfeit  but to onforae the
     farfelture that-has reaultei under the statute
     fi* the domlotion of unlawful transportation
flomrablo   Bert Ford,    Adnidatrator,   Page 6



      a? intodaating      liquor, in the eonmdeaion of
      Mch    offense   the automobile was wad.    . . .s

            In answer to four third  question    it la 0lLT
opinion,   that the oounty court upon oomio i ion of the
person arrested ahall order the sale by       blio auotion
of the &wopert;l selsed.   It all1 be not er that Artiole
666-44, expreaal~   povidaa in part,   @The Court upon a-on-
tiotion of the person so arrested ahall order the alco-
holic beroragea   disposed of as provided In this Aat,
and unless   good aauae to the contrary la shown br the
omer, ahall order the aalo by publle ruatlon       of the prop-
erty aelaad, and the ottleer makfng the sale, otter deduot-
it& the expenses o? keeping the prOpe?ty, the aeiaure,        and
the aoat o? the sale, shall pay all lieaa, aacording       te
priori,tlea, ahlah are eatabllahed by intemantion       or othor-
rise rt said hearing or in other proaeadinga brought for
aald purpose, 8s being bona ?Lde and as baring been created
without  tho lien or hating any aotloe that the carrying
rehiole was being used or vaa to be used for illegal trms-
portatlon of liquor and shall ~a)'~the balsnoe of the PO-
oeads to the Board to be alloOat&l as permit fees. All
Uana against property aeld under this Beation        shall be
tranaiarred from the property to the prooeeda of Its aa1e.l

          We n0u oonaider par  fOu.rtb question.    Te assume
that JOU hare in mind some alril aotion rogfwding the sale
of the property aelaed under &tiole 666-44.      As heretotom
stated, aaid statute requires the Court in whiah the COB-
riotion was had to order the sale by publio auction of the
property aeiaed.

          Wuating        that the foregoing   ?ully ansvera your
inqulriea, we are

                                   Xoura very truly

                               ATTOR#iZX
                                       C;uIERAL OF\TSU3


                                          &dell     Villiams
                                                   Assistant


                                                                     C.,I .,.‘:J
                                                                               -
                                                                   , CF;‘!13x \
                                                                   I ~OM!4lTTE~
                                                                       B.&g/
                                                                   L